Citation Nr: 1454423	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1950 to July 1970.  He died in December 1997 and the appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2012, the appellant testified at hearing before a Decision Review Officer (DRO) at the RO and, in August 2014, she and her daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the record.  

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  
   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied service connection for the cause of the Veteran's death; the appellant did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The evidence received since the October 1998 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2014)].

2.  The evidence received since the October 1998 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The appellant is seeking to reopen her claim for service connection for the cause of the Veteran's death.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 


New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for the cause of the Veteran's death in an October 1998 rating decision on the basis that the evidence failed to establish any relationship between the Veteran's military service, to include any alleged exposure to radiation and/or herbicides, and the cause of his death, noted to be acute respiratory failure due to chronic obstructive pulmonary disease (COPD).  In reaching such decision, the RO considered the Veteran's service treatment records, post-service treatment records, and his death certificate.

In October 1998, the appellant was advised of the decision and her appellate rights.  However, she did not initiate an appeal from this decision, and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the October 1998 decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1998) [(2014)].

However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  

In this case, the record shows that service personnel treatment records were associated with the claims file in February 2011, including verification of the Veteran's Vietnam service.  Nevertheless, a review of the record shows that the Veteran's service treatment records had previously been associated with the record prior to the October 1998 rating decision.  Moreover, the Veteran's Vietnam service was documented in these records and acknowledged by the RO in the October 1998 rating decision.  As such, any additional service records received in February 2011 are either duplicative or redundant of service records associated with the file at the time of the October 1998 rating decision.  In turn, the additional records are not considered "relevant" and thus, the appellant's claim must be reopened on the basis of finding that new and material evidence has been submitted.  38 C.F.R. § 3.156.  

Initially, the Board observes that the certificate of death shows that the Veteran died in December 1997.  The immediate cause of death was listed as acute respiratory failure due to or as a consequence of COPD.  At the time of his death, the Veteran was not service-connected for any disabilities.  

Since the October 1998 rating decision, additional evidence has been associated with the claims file, including additional statements and DRO and Board hearing testimony from the appellant, March 2012 and February 2013 private opinions from W.V., M.D., a February 2013 private opinion from D.R., M.D., and an August 2012 VA opinion.  Importantly, in August 2010, ischemic heart disease, including coronary artery disease, was added to the list of diseases associated with exposure to certain herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  As the Veteran's service records showed that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, his is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f).  In sum, based on such regulation, the Veteran's coronary artery disease is presumed to be due to his exposure to herbicides.  

In her statements of record and at her hearings, the appellant has claimed that the Veteran's coronary artery disease was a contributing factor to his death.  In the March 2012 opinion, Dr. W.V. opined that the Veteran's heart disease was a primary factory in his death.  Nevertheless, in the August 2012 VA opinion, the examiner determined that the Veteran's ischemic heart disease played no role in his death as his heart disease was stable at that time.  However, in the subsequent February 2013 opinion, Dr. W.V. again opined that the Veteran's underlying coronary artery disease was a contributing factor in his death.  Moreover, although finding that the stated cause of death of acute respiratory failure and COPD were listed correctly as the cause of the death on the Veteran's death certificate, Dr. D.R. also indicated that the term acute respiratory failure did not imply that heart disease was not a contributing factor.  

Therefore, the evidence received since the October 1998 rating decision, specifically the private opinions by Dr. W.V. indicating a relationship between the cause of the Veteran's death and his coronary artery disease, is new and material as it is not redundant of evidence already in the record in October 1998, and relates to the unestablished fact of whether the cause of the Veteran's death may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the appellant's claim for service connection for the cause of the Veteran's death, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the appellant has asserted that the Veteran's coronary artery disease, which is presumed to be due to his exposure to herbicides while on active duty, caused or substantially or materially contributed to the Veteran's death.  Again, the record contains private opinions from Dr. W.V. finding that the Veteran's heart disease contributed to his death.  However, the August 2012 VA examiner indicated that the Veteran's heart disease did not contribute to his death.  Nevertheless, after the VA opinion, two subsequent private opinions were associated with the record.  In light of these additional opinions, the Board finds that an additional addendum opinion is necessary so that these additional private opinions can be considered by the examiner.  

Moreover, in the alternative, the appellant has claimed that the Veteran's COPD, which is listed as a factor that caused his death, manifested during his active service.  In this regard, the appellant testified that the Veteran had respiratory problems during his final year in service while stationed in Vietnam.  In this regard, service treatment records document treatment for upper respiratory infections and bronchitis in late 1969.  The appellant has also asserted that the Veteran's COPD was secondary to the Veteran's heart disability pursuant to 38 C.F.R. § 3.310.  As such, the VA examiner should also proffer an opinion as to whether the disorders that caused or substantially or materially contributed to the Veteran's death were directly related to service; and whether the Veteran's COPD was proximately due to or aggravated by his heart disability.  

Finally, the Board observes that appellant has asserted that the Veteran's COPD, which was listed as a significant condition contributing to death, was due to exposure to ionizing radiation during service due to his duties as a nuclear weapons tester on Christmas Island in 1962.  However, COPD is not considered a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  Moreover, the appellant has not submitted any competent scientific or medical evidence showing that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Therefore, further development, to include development under 38 C.F.R.  § 3.311, is not warranted at this time with respect to this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The record, including a copy of this remand, should be forwarded to the same examiner who prepared the August 2012 VA opinion for an addendum opinion.  If the same examiner is not available, the record should be sent to another appropriate VA examiner for an opinion.  

After reviewing the record, to specifically include the additional February 2013 private opinions, the examiner should determine whether there is any change in the prior VA opinion that the Veteran's ischemic heart disease did not contribute to his death.  The examiner should offer a detailed rationale for their findings as well as reconcile their findings with the opinions of the private examiners.   

If the examiner still determines that the Veteran's ischemic heart disease did not cause or substantially or material contribute to his death, the examiner should offer an opinion as to the following:

a)  Whether it is as likely as not (a 50 percent or greater degree of probability) that the Veteran's COPD and any other disabilities that caused or substantially or materially contributed to his death were as likely as not (a 50 percent or greater degree of probability) directly related to service, to include his in-service treatment for upper respiratory infections and bronchitis in late 1969.  

b)  Whether it is as likely as not (a 50 percent or greater degree of probability) that Veteran's COPD and any other disabilities that caused or substantially or materially contributed to his death were as likely as not (a 50 percent or greater degree of probability) proximately due to, or caused by, his ischemic heart disease.

c)  Whether it is as likely as not (a 50 percent or greater degree of probability) that Veteran's COPD and any other disabilities that caused or substantially or materially contributed to his death were as likely as not (a 50 percent or greater degree of probability) aggravated by his ischemic heart disease.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner should provide a detailed rationale for all opinions expressed.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


